                                                                                       Case: 20-13664                                    Doc: 56-1                      Filed: 12/02/20                              Page: 1 of 1


I. CASH FLOW                                         11/16/2020    11/23/2020    11/30/2020    12/7/2020     12/14/2020     12/21/2020     12/28/2020      1/4/2021      1/11/2021      1/18/2021     1/25/2021       2/1/2021       2/8/2021        Total




Cash Receipts
Operated Well Revenue (Net of GP&T and GPT)                                          75,000                                                    75,000                                                     75,000                                     225,000
Non-operated Well Revenue (Net of GP&T and GPT)                                     325,000                                                   325,000                                                    325,000                                     975,000
MSA FEE INCOME Nov 15-30 *                                                          145,833
MSA FEE INCOME Dec 1-6 *                                                             56,452
  Total Cash Receipts                                        ‐             ‐        602,285           ‐              ‐              ‐         400,000             ‐             ‐              ‐         400,000             ‐              ‐      1,402,285

Cash Disbursements
Total Payroll
Payroll - Gross                                                                      29,000                      29,000                        29,000                       29,000                        29,000                                     145,000
Payroll - Employer Taxes                                                              1,688                       1,688                         1,688                        1,688                         1,688                                       8,439
Benefits                                                                              2,900                       2,900                         2,900                        2,900                         2,900                                      14,500
Health Insurance                                                                      1,534                       1,534                         1,534                        1,534                         1,534                                       7,672
Worker's Comp Insurance                                                                 147                         147                           147                          147                           147                                         734
Insurance Property                                                                      151                                                       151                                                        151                                         453
Insurance GL and Other                                                                2,083                                                     2,083                                                      2,083                                       6,250
Nov 15-30 Payroll Associated with MSA FEE INCOME *                                   65,501
Nov 15-30 401k Safe Harbor Plan Remittals *                                          13,793
Dec 1-6 Payroll Associated with MSA FEE INCOME *                                     56,452
Dec Health and Dental Insurance *                                                    27,500

Expenses


Field Hands and Field Supervisor - Operated Wells                                    35,000                      35,000                        35,000                       35,000                        35,000                        35,000       210,000
Operated Property LOE                                                                21,000                                                    21,000                                                     21,000                                      63,000
Non-operated LOE                                                                     10,300                                                   103,000                                                    103,000                                     216,300
Adequate Assurance Deposits                                                                                       8,700

IT & Telecom                                                                                                                                                                                                                                                 ‐

General & Administrative
Rent                                                                                                                                                                                                                                                         ‐

Professional Fees                                         4,000         4,000         4,000         4,000         4,000          4,000          4,000          4,000          4,000          4,000         4,000          4,000          4,000        52,000
UST Fees                                                                                                                                                       6,500
Contract Labor                                                                                                                                                                                                                                            ‐
Office Expense                                              500           500           500           500           500            500            500            500            500            500           500            500            500          6,500

Other G&A                                                                                                                                                                                                                                                    ‐

  Total Operating Disbursements                           4,500         4,500       271,549         4,500        83,469          4,500        201,003         11,000        74,769           4,500       201,003          4,500         39,500       730,848

Net Operating Cash Flow
  Capital Expenditures


  Debtor's Accountants
  Debtor's Council


  Net Cash Flow                                          (4,500)       (4,500)      330,736        (4,500)      (83,469)        (4,500)       198,997        (11,000)       (74,769)        (4,500)      198,997         (4,500)       (39,500)      671,437


II. CASH BALANCE


Beginning Bank Balance                                  359,529       165,077       160,577      491,313        486,813        403,344        398,844        597,841       586,841        512,072        507,572        706,568        702,068       359,529
Trustee Account
Pre-petition Accounts
  Add: Net Cash Flow                                     (4,500)       (4,500)      330,736        (4,500)      (83,469)        (4,500)       198,997        (11,000)       (74,769)        (4,500)      198,997         (4,500)       (39,500)      492,991

Ending Bank Balance                                     355,029       160,577       491,313      486,813        403,344        398,844        597,841        586,841       512,072        507,572        706,568        702,068        662,568       852,520

  Less: Outstanding Checks                             (189,952)          ‐             ‐             ‐             ‐              ‐              ‐              ‐              ‐              ‐             ‐              ‐              ‐              ‐
  Less: Reserves                                        (60,967)      (60,967)      (60,967)      (60,967)      (60,967)       (60,967)       (60,967)       (60,967)       (60,967)       (60,967)      (60,967)       (60,967)       (60,967)       (60,967)

Net Balance                                             104,110        99,610       430,346      425,846        342,377        337,877        536,873        525,873       451,104        446,604        645,601        641,101        601,601       791,553

* The above budget reflects the anticipated revenue/expense/G&A items for the Debtor, in a forward going, individual concern. Previously, Debtor has performed management oversight services to other entities, in addition to Debtor, collecting fee income
from those entities for the services. All such management oversight service agreements will have ended by December 6, 2020 and are not being renewed. Receipt for fee income above for such services total $202,285 and is expected to be received in coming
days for management oversight services performed on or before December 6, 2020. It is necessary for Debtor to pay, immediately after receipt, $163,246 of the MSA fee revenue to vendors, employees or a related entity – Canaan Resources Drilling
Company, LLC for reimbursement of costs paid or fulfillment of obligations incurred on behalf of Debtor while its bank accounts were frozen. After the receipts and payments that are noted with the asterisk (*), the Debtor will not be engaged for
management oversight services of other entities. The remainder of the budget items reflects Debtors self‐serving income and expenses with no additional MSA Fee Income or related expenses. The transfers herein described are expected to leave Debtor
with a positive cash addition of $39,039, which will remain in its accounts as working capital, to address the self‐serving herein described budget items, going forward.
